DETAILED ACTION
This office action is in response to the instant application filed on 02/03/2020.
Claims 47-50are pending of which claims 47-50 are independent claims, and claims 1-46 are canceled.
IDS filed on 02/03/2020 and 06/29/2020 is considered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 47-48 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated  by US. Pub. 20140185530 to Kuchibhotla (hereinafter “Kuchibhotla”).

Regarding claim 47: Kuchibhotla discloses a method, performed by a first user equipment (UE) configured to communicate with a base station and further configured to communicate with a second UE using a direct link, the method comprising: determining a value of reference signal received power (RSRP) for the direct link(Kuchibhotla, see paragraph [0174], after receiving a reference signal from another UE (UE2), the UE (UE1) may  determine the link quality between UE1 and UE2, which may be affected by movement of the UEs by measuring the reference signal and using the configuration information related to the reference signal; to determine the link quality, the UE may measure Reference Signal Received Power (RSRP)); and, when the second UE is out of coverage, and based on a comparison of the determined value of the RSRP for the direct link with a threshold Kuchibhotla, see paragraph [0102] a UEs may report measurement such as RSRP or RSRQ or RSSI when exceeds a threshold to the network entity, and if the base station determines that two UEs can see the same access point (i.e., two UEs report same SSID or MAC ID), the base station then configure the devices to turn on their D2D reference signals, transmitting direct link control information comprising configuration parameters to the second UE via direct link communication Kuchibhotla, see paragraph [0174], after receiving a reference signal from another UE (UE2), the UE (UE1) may  determine the link quality between UE1 and UE2, which may be affected by movement of the UEs by measuring the reference signal and using the configuration information related to the reference signal; to determine the link quality, the UE may measure Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), or Received Signal Strength Indicator (RSSI), or a Channel State Information (CSI); the UE may report the measured link quality to the network entity from which it has received the reference signal configuration information, the UE may also report the measured link quality to a different network entity. 
 
Regarding claim 48: Kuchibhotla discloses a user equipment (UE), configured to communicate with a base station and further configured to communicate with another UE directly using a direct link, the UE comprising: a transceiver circuit which receives a reference signal via the direct link Kuchibhotla, see paragraph [0174], after receiving a reference signal from another UE (UE2), the UE (UE1) may  determine the link quality between UE1 and UE2 by measuring the reference signal; and a processor configured to: determine a value of reference signal received power (RSRP) for the direct link and to control the transceiver circuit (Kuchibhotla, see paragraph [0174], after receiving a reference signal from another UE (UE2), the UE (UE1) may  determine the link quality between UE1 and UE2, which may be affected by movement of the UEs by measuring the reference signal and using the configuration information related to the reference signal; to determine the link quality, the UE may measure Reference Signal Received Power (RSRP)); and when the second UE is out of coverage of said base station, and based on a comparison of the determined value of the RSRP for the direct link with a threshold Kuchibhotla, see paragraph [0102] a UEs may report measurement such as RSRP or RSRQ or RSSI when exceeds a threshold to the network entity, and if the base station determines that two UEs can see the same access point (i.e., two UEs report same SSID or MAC ID), the base station then configure the devices to turn on their D2D reference signals, control the transceiver circuit to transmit direct link control information comprising configuration parameters to the another UE via direct link communication Kuchibhotla, see paragraph [0174], after receiving a reference signal from another UE (UE2), the UE (UE1) may  determine the link quality between UE1 and UE2, which may be affected by movement of the UEs by measuring the reference signal and using the configuration information related to the reference signal; to determine the link quality, the UE may measure Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), or Received Signal Strength Indicator (RSSI), or a Channel State Information (CSI); the UE may report the measured link quality to the network entity from which it has received the reference signal configuration information, the UE may also report the measured link quality to a different network entity. 
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20140185530 to Kuchibhotla (hereinafter “Kuchibhotla”) in view of US. Pub. 20140064158 to Timus (hereinafter “Timus”)

Regarding claim 49 : Kuchibhotla discloses a method, performed by a base station, configured to communicate with a first user equipment (UE) that is configured to communicate with a second UE directly using a direct link (Kuchibhotla, see paragraph [0022], a first set of symbols is configured for direct wireless transmission from the first UE to the second UE, and a second set of symbols is configured for direct wireless transmission from the second UE to the first UE).

However, Kuchibhotla does not explicitly teach determining configuration parameters for the direct link communication; and transmitting, for receipt by the first UE when the second UE is out of coverage, direct link control information comprising the configuration parameters for the direct link communication, for transmission to the second UE via direct link communication. However, Timus in the same or similar field of endeavor teaches determining configuration parameters for the direct link communication; and transmitting, for receipt by the first UE when the second UE is out of coverage, direct link control information comprising the configuration parameters for the direct link communication, for transmission to the second UE via direct link communication(Timus see paragraph [0200], FIG. 8,  a user equipment may connect through the relay node  if the signal received on the user equipment-to-relay node link to be 3 dB larger than the signal received on the user equipment-to-base station link. Roughly speaking, for a user equipment with low RSRP from the base station, the handover margin to the relay node may be set to 3 dB. However, if the SNR in the direct connection is quite good, then the SNR in the user equipment-relay node link must be much better. For instance, if the direct link has 0 dB then the handover threshold may be set to 5 dB; if the direct link has 10 dB, then the handover threshold may be set to 20 dB, and so on). It would have been obvious to one with ordinary skill in the art at the time of the invention to (Timus; [00161]).

Regarding claim 50 : Kuchibhotla discloses a base station, configured to communicate with a first user equipment (UE) that is configured to communicate with a second UE directly using a direct link, the base station comprising: a processor configured to determine configuration parameters for the direct link communication(Kuchibhotla, see paragraph [0022], a first set of symbols is configured for direct wireless transmission from the first UE to the second UE, and a second set of symbols is configured for direct wireless transmission from the second UE to the first UE).
   
However, Kuchibhotla does not explicitly teach a transceiver circuit configured to transmit, for receipt by the first UE when the second UE is out of coverage, direct link control information comprising the configuration parameters for the direct link communication, for transmission to the second UE via direct link communication. However, Timus in the same or similar field of endeavor teaches a transceiver circuit configured to transmit, for receipt by the first UE when the second UE is out of coverage, direct link control information comprising the configuration parameters for the direct link communication, for transmission to the second UE via direct link (Timus see paragraph [0200], FIG. 8,  a user equipment may connect through the relay node  if the signal received on the user equipment-to-relay node link to be 3 dB larger than the signal received on the user equipment-to-base station link (this prevents handover from kicking in ). Roughly speaking, for a user equipment with low RSRP from the base station, the handover margin to the relay node may be set to 3 dB. However, if the SNR in the direct connection is quite good, then the SNR in the user equipment-relay node link must be much better. For instance, if the direct link has 0 dB then the handover threshold may be set to 5 dB; if the direct link has 10 dB, then the handover threshold may be set to 20 dB, and so on). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Timus into Kuchibhotla’s system/method because it would allow a user equipment to perform comparisons between the received pilot signal from the serving network node and from the neighboring cells to tack of request for efficient planning.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of  the amount of measurement reports sent from a user equipment (Timus; [00161]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476